Exhibit 4-d GUARANTEE UNDERTAKING OF THE ASSISTANT TREASURER OF SBC COMMUNICATIONS, INC. I, the Assistant Treasurer of SBC Communications Inc. (the "Corporation"),pursuant to the authority granted to me in the Schedule of Authorizations of theCorporation, dated as of November 19, 1999, hereby undertake on behalf of theCorporation for the benefit of the respective holders of the Subject Debt Securities (as defined below), as follows: (1) The Corporation hereby unconditionally and irrevocably guarantees, aslong as all of the outstanding shares of stock of a Subsidiary, as definedbelow, are owned, directly or indirectly, by the Corporation the punctual andfull payment of all amounts payable by such Subsidiary Southwestern BellTelephone Company, Pacific Bell Telephone Company, The Southern New EnglandTelephone Company, Southern New England Telecommunications Corporation,Ameritech Capital Funding Corporation, The Ohio Bell Telephone Company,Wisconsin Bell, Inc., Michigan Bell Telephone Company, Indiana Bell TelephoneCompany Inc., and Illinois Bell Telephone Company (each, a "Subsidiary"), undereach of the outstanding Debt Securities as and when the same shall become dueand payable (whether at stated maturity, by declaration of acceleration, callfor redemption, repayment at the option of the holder or otherwise, inaccordance with the terms of each Debt Security and of each indenture underwhich such security was issued) (the "Guarantee"). In the event the Corporationsells, transfers or otherwise disposes of any percentage of its stock ownershipof a Subsidiary, and, as a result of such sale, transfer or other disposition,such Subsidiary is no longer a wholly-owned subsidiary of the Corporation, thenthis Guarantee shall expire immediately and the Corporation shall be releasedimmediately from any and all of its obligations hereunder. (2) Subject to the provision of Section (1) hereof, the Guarantee withrespect to each outstanding Debt Security will continuously remain in effectuntil the entire principal of (and premium, if any) and interest, if any, onsuch Debt Security shall have been paid in full. (3) The Guarantee will constitute the direct, absolute and unconditional,unsubordinated and unsecured obligation of the Corporation ranking pari passuwith all of its unsecured and unsubordinated obligations. (4) The holders of each Debt Security are entitled to enforce their rightsunder the indenture relating to such security directly against the Corporation,without first instituting a proceeding against the issuer of such security orany other person or entity, upon any event of default in payment of principal,or premium, if any, or interest, if any, on such security (whether at statedmaturity, by declaration of acceleration, call for redemption, repayment at theoption of the holder or otherwise). (5) This Guarantee undertaking is enforceable to the fullest extentpermitted by law. (6) For the purposes of this Guarantee undertaking, the term "DebtSecurities" shall mean the following: See enclosed Exhibit A (7) The Guarantee is effective on the date hereof. IN WITNESS WHEREOF, I have executed this Guarantee undertaking. Dated: January 5, 2000 /s/ Roger Wohlert Name:Roger Wohlert Title: Assistant Treasurer Exhibit A The appendix (Exhibit A) has been updated to reflect matured and redeemed issuances. Pacific Bell Telephone Company (“pb”) Subsidiary Principal Coupon Settlement Maturity pb/deb 7.375% 07/15/93 07/15/43 Ameritech Capital Funding Corporation (“AmerCC”) Subsidiary Principal Coupon Settlement Maturity AmerCC/sink 9.100% 06/11/91 06/01/16 AmerCC/deb 6.450% 01/21/98 01/15/18 AmerCC/deb 6.875% 10/10/97 10/15/27 AmerCC/deb 6.550% 01/21/98 01/15/28 AmerCC/deb 5.950% 01/15/98 01/15/38 Wisconsin Bell Inc. (“Wisc”) Michigan Bell Telephone Company (“Mich”) Indiana Bell Telephone Company Inc. (“Ind”) Subsidiary Principal Coupon Settlement Maturity Mich/deb 7.850% 01/15/92 01/15/22 Ind/deb 7.300% 08/20/96 08/15/26 Wisc/deb 6.350% 11/25/96 12/01/26
